                                                                                                  US D C S D N Y
                                                                                                  D OC U ME NT
                                                                                                  E L E C T R O NI C A L L Y FI L E D
U NI T E D S T A T E S DI S T RI C T C O U R T
                                                                                                  D O C #: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
S O U T H E R N DI S T RI C T O F N E W Y O R K
                                                                                                  D A T E FI L E D: 1 1 / 2 1 / 2 0 1 9
-----------------------------------------------------------------X
 D A VI D K E N Z O H A K U T A a n d K E N Z O                   :
 DI GI T A L M E DI A, L L C ,                                    :
                                                                  :
                                                   Pl ai nt iffs, :                                     1: 1 9 -c v -7 3 9 8 -G H W
                              - v-                                :
                                                                  :                                     U N S E A LI N G O R D E R
 L U C A S W E R T H EI N, C A C T U S                            :
 T E C H N O L O GI E S L L C , N O A H W A X M A N , :
 M A R C E L O P O N T E S , F E LI P E R EI F ,                  :
 A C C E N T U R E I N T E R A C TI V E ,                         :
                                                                  :
                                             D ef e n d a nts . X

----------------------------------------------------------------
G R E G O R Y H. W O O D S, U nit e d St at es Distri ct J u d g e:
           O n A u g ust 6, 2 0 1 9, J u d g e R a k off — a cti n g as t h e assi g n e d j u d g e f or P art I —iss u e d a n or d er

all o wi n g Pl ai ntiff t o fil e its c o m pl ai nt a n d a c c o m p a n yi n g c as e -i niti ati n g d o c u m e nts u n d er s e al. D kt

N o. 5. Pl ai ntiffs’ l ett er r e q u esti n g t h at t h e c as e b e fil e d u n d er s e al n ot e d t h at “ w h e n t h e c o m pl ai nt is

fil e d a n d t h e c as e is assi g n e d, t h e assi g n e d j u d g e will h a v e t h e o p p ort u nit y t o e x a mi n e t h e c o nt e nts

of t h e c o m pl ai nt t o d et er mi n e w h et h er c o nti n u e d s e ali n g is a p pr o pri at e[.] ” I d. at 2. I n t h eir i niti al

r e q u est t o fil e t h e c as e u n d er s e al, Pl ai ntiffs n ot e d t h at “[i]t is o ur h o p e t h at , aft er t h e c o m pl ai nt is

fil e d u n d er s e al, w e c a n dis c uss t h e f a cts i n it wit h d ef e n d a nts’ c o u ns el a n d r e a c h a n a gr e e m e nt t o

p arti all y or f ull y u ns e al t h e c o m pl ai nt. ” I d. T o d at e, t h e p arti es h a v e n ot pr o vi d e d a m or e s p e cifi c

j ustifi c ati o n f or s e ali n g t h e c o m pl ai nt a n d a c c o m p a n yi n g c as e-i niti ati n g d o c u m e nts or m a d e a n y

pr o p o s al f or m or e li mit e d r e d a cti o ns.

           T h e C o urt h as r e vi e w e d t h e d o c u m e nts s u b mitt e d b y t h e p arti es t o d at e. T h es e d o c u m e nts

ar e “j u di ci al d o c u m e nts ” b e c a us e t h e y ar e “ r el e v a nt t o t h e p erf or m a n c e of t h e j u di ci al f u n cti o n a n d

us ef ul i n t h e j u di ci al pr o c ess. ” U nite d St ates v. A mo deo, 4 4 F. 3 d 1 4 1, 1 4 5 ( 2 d Cir. 1 9 9 5). T h e S e c o n d
Cir c uit h as h el d t h at th e pr es u m pti o n is f or “i m m e di at e p u bli c a cc ess to ” s u c h d o c u m e nts, a n d

“ a p pl i es u n d er b ot h t h e c o m m o n l a w a n d th e First Am e n d m e nt. ” L ug osc h v. Pyr a mi d Co. of O no n d ag a,

4 3 5 F. 3 d 1 10, 1 2 6 ( 2 d Cir. 2 0 0 6). Alt h o u g h j u di ci al “ d o c u m e nts m a y b e ke pt u n d er s e al if

‘c o u nt er v aili n g fa ct ors’ in th e co m m o n la w fr a m e w or k or ‘hi g h er v al u es’ i n th e First Am e n d m e nt

fr a m e w or k s o d em a n d, ” id. at 12 4, th e p arti es h av e n o t pr o vi d e d t h e re q uisit e “ c o m p elli n g re as o n ”

f or k e e pi n g t h es e d o c u m e nts s e al e d d es pit e h a vi n g n e arl y t hr e e m o nt hs t o d o s o. City of H arfor d v.

C h ase, 9 4 2 F. 2 d 1 3 0, 1 3 5 ( 2 d Cir. 1 9 9 1). Ac c or di n gl y , t h e Cl er k of C o urt is dir e ct e d t o all

d o c u m e nts pr e vi o usl y fil e d u n d er s e al wit h o ut d e l a y.

           S O O R D E R E D.

 D a t e d: N o v e m b er 2 1, 2 0 1 9                                      _____________________________________
 N e w Y or k, N e w Y or k                                                           G R E G O R Y H. W O O D S
                                                                                     U nit e d St at es Distri ct J u d g e




                                                                         2
